


Exhibit 10.13


FORM OF
KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT


[FOR R.J. DURIAN]


THIS AGREEMENT, made and entered into as of the ___ day of ______, ____, by and
between Alliant Energy Corporation, a Wisconsin corporation (referred to herein
as “Alliant” and, together with its subsidiaries and any parent company
controlling Alliant, referred to herein as the “Company”), and ____________
(hereinafter referred to as “Employee”).


W I T N E S S E T H
WHEREAS, the Employee is employed by the Company in a key executive capacity and
the Employee’s services are valuable to the conduct of the business of the
Company;


WHEREAS, the Company desires to continue to attract and retain dedicated and
skilled management employees in a period of industry consolidation, consistent
with achieving the best possible value for its shareowners in any change in
control of the Company;


WHEREAS, the Company recognizes that circumstances may arise in which a change
in control of the Company occurs, through acquisition or otherwise, thereby
causing a potential conflict of interest between the Company’s needs for the
Employee to remain focused on the Company’s business and for the necessary
continuity in management prior to and following a change in control, and the
Employee’s reasonable personal concerns regarding future employment with the
Company and economic protection in the event of loss of employment as a
consequence of a change in control;


WHEREAS, the Company and the Employee are desirous that any proposal for a
change in control or acquisition of Alliant will be considered by the Employee
objectively and with reference only to the best interests of Alliant and its
shareowners;


WHEREAS, the Employee will be in a better position to consider the Company’s
best interests if the Employee is afforded reasonable economic security, as
provided in this Agreement, against altered conditions of employment which could
result from any such change in control or acquisition;


WHEREAS, the Employee possesses intimate knowledge of the business and affairs
of the Company and has acquired certain confidential information and data with
respect to the Company; and


WHEREAS, the Company desires to insure, insofar as possible, that it will
continue to have the benefit of the Employee’s services and to protect its
confidential information and goodwill;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree to amend and restate the existing agreement as follows:
1.Definitions.
(a)409A Affiliate. The term “409A Affiliate” means each entity that is required
to be included in the Company’s controlled group of corporations within the
meaning of Code Section 414(b), or that is under common control with the Company
within the meaning of Code Section 414(c), provided, however, that the phrase
“at least 50 percent” shall be used in place of the phrase “at least 80 percent”
each place it appears therein or in the regulations thereunder.
(b)Act. For purposes of this Agreement, the term “Act” means the Securities
Exchange Act of 1934, as amended.
(c)Affiliate and Associate. For purposes of this Agreement, the terms
“Affiliate” and “Associate” shall have the respective meanings ascribed to such
terms in Rule l2b-2 of the General Rules and Regulations under the Act.
(d)Beneficial Owner. For purposes of this Agreement, a Person shall be deemed to
be the “Beneficial Owner” of any securities:
(i)which such Person or any of such Person’s Affiliates or Associates has the
right to acquire (whether such right is exercisable immediately or only after
the passage of time) pursuant to any agreement, arrangement or understanding, or
upon the exercise of conversion rights, exchange rights, rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, (A) securities tendered pursuant to
a tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase, or (B) securities issuable upon exercise of Rights issued pursuant
to the terms of Alliant’s Amended and Restated Rights Agreement, dated as of
December 11,

1

--------------------------------------------------------------------------------




2008, between Alliant Energy Corporation and Wells Fargo Bank, N.A., as amended
from time to time (or any successor to such Rights Agreement), at any time
before the issuance of such securities;
(ii)which such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to vote or dispose of or has “beneficial ownership”
of (as determined pursuant to Rule l3d-3 of the General Rules and Regulations
under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this
subparagraph (ii) as a result of an agreement, arrangement or understanding to
vote such security if the agreement, arrangement or understanding: (A) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations under the Act and (B) is not also then
reportable on a Schedule l3D under the Act (or any comparable or successor
report); or
(iii)which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in subparagraph (ii)
above) or disposing of any voting securities of the Company.
(e)Board. “Board” shall mean the Board of Directors of Alliant Energy
Corporation.
(f)Cause. “Cause” for termination by the Company of the Employee’s employment
shall, for purposes of this Agreement, be limited to any of the following: (i)
the engaging by the Employee in intentional conduct not taken in good faith
which has caused demonstrable and serious financial injury to the Company, as
evidenced by a determination in a binding and final judgment, order or decree of
a court or administrative agency of competent jurisdiction, in effect after
exhaustion or lapse of all rights of appeal, in an action, suit or proceeding,
whether civil, criminal, administrative or investigative; (ii) conviction of a
felony (as evidenced by binding and final judgment, order or decree of a court
of competent jurisdiction, in effect after exhaustion of all rights of appeal)
which substantially impairs the Employee’s ability to perform the Employee’s
duties or responsibilities; and (iii) continuing willful and unreasonable
refusal by the Employee to perform the Employee’s duties or responsibilities
(unless significantly changed without the Employee’s consent).
(g)Change in Control of the Company. A “Change in Control of the Company” shall
be determined with reference to Alliant Energy Corporation as the Company, as
more fully set forth below, and shall be deemed to have occurred if an event set
forth in any one of the following paragraphs shall have occurred, and such an
event is a change in ownership or effective control of a corporation or a change
in ownership of a substantial portion of the assets of a corporation pursuant to
Treasury Regulations section 1.409A 3(i)(5):
(i)any Person (other than (A) Alliant or any of its subsidiaries, (B) a trustee
or other fiduciary holding securities under any employee benefit plan of the
Company or any subsidiary, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities or (D) a corporation owned, directly
or indirectly, by the shareowners of Alliant in substantially the same
proportions as their ownership of stock in Alliant (“Excluded Persons”)) is or
becomes the Beneficial Owner, directly or indirectly, of securities of Alliant
(not including in the securities beneficially owned by such Person any
securities acquired directly from Alliant or its Affiliates after [current
date], pursuant to express authorization by the Board that refers to this
exception) representing 30% or more of either the then outstanding shares of
common stock of Alliant or the combined voting power of the Company’s then
outstanding voting securities; provided, however, that for purposes of this
Subsection 1(g)(i), any acquisition pursuant to a transaction described in
Subsection 1(g)(iii) and that is not a “Change in Control of the Company”
pursuant to such Subsection shall also not constitute a “Change in Control of
the Company” for purposes of this Subsection 1(g)(i); or
(ii)the following individuals cease for any reason to constitute a majority of
the number of directors of Alliant then serving: (A) individuals who, on [same
current date], constituted the Board and (B) any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened proxy or consent solicitation for the purpose of opposing a
solicitation by the Company relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s shareowners was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on [same current
date], or whose appointment, election or nomination for election was previously
so approved; or
(iii)Alliant consummates a merger, consolidation or share exchange of Alliant
with any other corporation or issues voting securities of Alliant in connection
with a merger, consolidation or share exchange involving Alliant (or any direct
or indirect subsidiary of the Company), other than (A) a merger, consolidation
or share exchange which results in the voting securities of Alliant outstanding
immediately prior to such merger, consolidation or share exchange continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or

2

--------------------------------------------------------------------------------




any parent thereof) at least 50% of the combined voting power of the voting
securities of Alliant or such surviving entity or any parent thereof outstanding
immediately after such merger, consolidation or share exchange, or (B) a merger,
consolidation or share exchange effected to implement a recapitalization of
Alliant (or similar transaction) in which no Person (other than an Excluded
Person) is or becomes the Beneficial Owner, directly or indirectly, of
securities of Alliant (not including in the securities beneficially owned by
such Person any securities acquired directly from Alliant or its Affiliates
after [same current date], pursuant to express authorization by the Board that
refers to this exception) representing 30% or more of either the then
outstanding shares of common stock of Alliant or the combined voting power of
the Company’s then outstanding voting securities; or
(iv)the shareowners of Alliant approve, and Alliant completes, a plan of
complete liquidation or dissolution of Alliant or the Company effects a sale or
disposition of all or substantially all of its assets (in one transaction or a
series of related transactions within any period of 24 consecutive months),
other than a sale or disposition by Alliant of all or substantially all of the
Company’s assets to an entity at least 75% of the combined voting power of the
voting securities of which are owned by Persons in substantially the same
proportions as their ownership of Alliant immediately prior to such sale.
Notwithstanding the foregoing, no “Change in Control of the Company” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Alliant immediately prior to such transaction or series of
transactions continue to own, directly or indirectly, in the same proportions as
their ownership in the Company, an entity that owns all or substantially all of
the assets or voting securities of Alliant immediately following such
transaction or series of transactions.
(h)Code. For purposes of this Agreement, the term “Code” means the Internal
Revenue Code of 1986, including any amendments thereto or successor tax codes
thereof.
(i)Covered Termination. Subject to Subsection 2(b) hereof, for purposes of this
Agreement, the term “Covered Termination” means any Termination of Employment of
the Employee during the Employment Period where the Notice of Termination is
delivered on or the Termination Date is any date prior to the end of the
Employment Period.
(j)Employment Period. Subject to Subsection 2(b) hereof, for purposes of this
Agreement, the term “Employment Period” means a period commencing on the date of
a Change in Control of the Company, and ending at 11:59 p.m. Central Time on the
earlier of the second anniversary of such date or the Employee’s Normal
Retirement Date.
(k)Good Reason. For purposes of this Agreement, the Employee shall have “Good
Reason” for termination of employment if an applicable event occurs and the
Employee provides notice to Alliant of the existence of the event within 90 days
of the initial existence of the event and Alliant fails to cure the event within
30 days of such notice. The applicable events are any one or more of the
following:
(i)a material breach of this Agreement by the Company, including failure by
Alliant to obtain the Agreement referred to in Subsection 17(a) hereof as
provided therein;
(ii)a material diminution in the Employee’s base compensation;
(iii)a material diminution in the Employee’s authority, duties, or
responsibilities, including a material diminution in the budget over which the
Employee retains authority; or
(iv)a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Employee is required to report, including a requirement
that the Employee report to a corporate officer or employee instead of reporting
directly to the board of directors or a corporation (or similar governing body
with respect to an entity other than a corporation).
(l)Normal Retirement Date. For purposes of this Agreement, the term “Normal
Retirement Date” means “Normal Retirement Date” as defined in the primary
qualified defined benefit pension plan applicable to the Employee, or any
successor plan, as in effect on the date of the Change in Control of the
Company.
(m)Person. For purposes of this Agreement, the term “Person” shall mean any
individual, firm, partnership, corporation or other entity, including any
successor (by merger or otherwise) of such entity, or a group of any of the
foregoing acting in concert.
(n)Separation from Service. For purposes of this Agreement, the term “Separation
from Service” means an Employee’s Termination of Employment, or if the Employee
continues to provide services following his or her Termination of Employment,
such later date as is considered a separation from service from the Company and
its 409A Affiliates within the meaning of Code Section 409A. Specifically, if an
Employee continues to provide services to the Company or a 409A Affiliate in a
capacity other than as an employee, such shift in status is not automatically a
Separation from Service.
(o)Termination of Employment. For purposes of this Agreement, the Employee’s
Termination of Employment shall occur when the Company and Employee reasonably
anticipate that no further services will be performed by the Employee for the
Company and its 409A Affiliates or that the level of bona fide services the
Employee will perform after such date as an employee of the Company and its 409A
Affiliates will permanently decrease to no more than 20% of the average level of
bona fide services performed by the Employee (whether as an employee or
independent contractor) for the Company and its 409A Affiliates over the
immediately preceding 36-month period (or such lesser period of services).
Notwithstanding the foregoing,

3

--------------------------------------------------------------------------------




if Employee takes a leave of absence for purposes of military leave, sick leave
or other bona fide leave of absence, the Employee will not be deemed to have
incurred a Termination of Employment for the first 6 months of the leave of
absence, or if longer, for so long as the Employee’s right to reemployment is
provided either by statute or by contract, including this Agreement; provided
that if the leave of absence is due to a medically determinable physical or
mental impairment that can be expected to result in death or last for a
continuous period of not less than six months, where such impairment causes the
Employee to be unable to perform the duties of his or her position of employment
or any substantially similar position of employment, the leave may be extended
for up to 29 months without causing a Termination of Employment.
(p)Termination Date. For purposes of this Agreement, except as otherwise
provided in Subsection 2(b), Subsection 10(b), and Subsection 17(a) hereof, the
term “Termination Date” means (i) if the Employee’s Termination of Employment is
due to the Employee’s death, the date of death; (ii) if the Employee’s
Termination of Employment is by reason of voluntary early retirement, as agreed
in writing by the Company and the Employee, the date of such early retirement
which is set forth in such written agreement; (iii) if the Employee’s
Termination of Employment for purposes of this Agreement is by reason of
disability pursuant to Section 12 hereof, the earlier of 30 days after the
Notice of Termination is given or one day prior to the end of the Employment
Period; (iv) if the Employee’s Termination of Employment is by the Employee
voluntarily (other than for Good Reason), the date the Notice of Termination is
given; and (v) if the Employee’s Termination of Employment is by the Company
(other than by reason of disability pursuant to Section 12 hereof) or by the
Employee for Good Reason, the earlier of 30 days after the Notice of Termination
is given or one day prior to the end of the Employment Period. Notwithstanding
the foregoing,
(i)If termination is for Cause pursuant to Subsection 1(f)(iii) of this
Agreement and if the Employee has cured the conduct constituting such Cause as
described by the Company in its Notice of Termination within such 30-day or
shorter period, then the Employee’s employment hereunder shall continue as if
the Company had not delivered its Notice of Termination.
(ii)If the Employee shall in good faith give a Notice of Termination for Good
Reason and the Company notifies the Employee that a dispute exists concerning
the termination within the 15-day period following receipt thereof, then the
Employee may elect to continue the Employee’s employment during such dispute and
the Termination Date shall be determined under this paragraph. If the Employee
so elects and it is thereafter determined that Good Reason did exist, the
Termination Date shall be the earliest of (i) the date on which the dispute is
finally determined, either (x) by mutual written agreement of the parties or (y)
in accordance with Section 22 hereof, (ii) the date of the Employee’s death or
(iii) one day prior to the end of the Employment Period. If the Employee so
elects and it is thereafter determined that Good Reason did not exist, then the
employment of the Employee hereunder shall continue after such determination as
if the Employee had not delivered the Notice of Termination asserting Good
Reason and there shall be no Termination Date arising out of such Notice. In
either case, this Agreement continues, until the Termination Date, if any, as if
the Employee had not delivered the Notice of Termination except that, if it is
finally determined that Good Reason did exist, the Employee shall in no case be
denied the benefits described in Sections 8(b) and 9 hereof (including a
Termination Payment) based on events occurring after the Employee delivered his
Notice of Termination.
(iii)Except as provided in Subsection (l)(m)(2) above, if the party receiving
the Notice of Termination notifies the other party that a dispute exists
concerning the termination within the appropriate period following receipt
thereof and it is finally determined that the reason asserted in such Notice of
Termination did not exist, then (1) if such Notice was delivered by the
Employee, the Employee will be deemed to have voluntarily terminated his
employment and the Termination Date shall be the earlier of the date 15- days
after the Notice of Termination is given or one day prior to the end of the
Employment Period and (2) if delivered by the Company, the Company will be
deemed to have terminated the Employee other than by reason of death, disability
or Cause.
2.Termination or Cancellation Prior to Change in Control.
(a)Subject to Subsection 2(b) hereof, the Company and the Employee shall each
retain the right to cause the Employee to incur a Termination of Employment at
any time prior to a Change in Control of the Company. Subject to Subsection 2(b)
hereof, in the event the Employee incurs a Termination of Employment prior to a
Change in Control of the Company, this Agreement shall be terminated and
cancelled and of no further force and effect, and any and all rights and
obligations of the parties hereunder shall cease.
(b)Anything in this Agreement to the contrary notwithstanding, if a Change in
Control of the Company occurs and if the Employee incurred an involuntary
Termination of Employment by action of the Company (other than a termination due
to the Employee’s death or as a result of the Employee’s disability or for
Cause) during the period of 180 days prior to the date on which the Change in
Control of the Company occurs, and if it is reasonably demonstrated by the
Employee that such Termination of Employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control of
the Company or (ii) otherwise arose in connection with or in anticipation of a
Change in Control of the Company, then for all purposes of this Agreement
related to the Accrued Benefits and the Termination Payment in Section 9 hereof,

4

--------------------------------------------------------------------------------




but excluding the additional benefits in Subsection 8(b) hereof, such
Termination of Employment shall be deemed a “Covered Termination,” “Notice of
Termination” shall be deemed to have been given, and the “Employment Period”
shall be deemed to have begun on the date of such termination which shall be
deemed to be the “Termination Date” and the date of the Change of Control of the
Company for purposes of this Agreement.
3.Employment Period. If a Change in Control of the Company occurs when the
Employee is employed by the Company, the Company will continue thereafter to
employ the Employee during the Employment Period, and the Employee will remain
in the employ of the Company in accordance with and subject to the terms and
provisions of this Agreement. Any Termination of Employment by the Company of
the Employee’s employment during the Employment Period shall be deemed a
termination by the Company for purposes of this Agreement.
4.Duties. During the Employment Period, the Employee shall, in the same
capacities and positions held by the Employee at the time of the Change in
Control of the Company or in such other capacities and positions as may be
agreed to by the Company and the Employee in writing, devote the Employee’s best
efforts and all of the Employee’s business time, attention and skill to the
business and affairs of the Company, as such business and affairs now exist and
as they may hereafter be conducted. The services which are to be performed by
the Employee hereunder are to be rendered in the same metropolitan area in which
the Employee was employed at the date of such Change in Control of the Company,
or in such other place or places as shall be mutually agreed upon in writing by
the Employee and the Company from time to time. Without the Employee’s consent,
the Employee shall not be required to be absent from such metropolitan area more
than 45 days in any fiscal year of the Company.
5.Compensation. During the Employment Period, the Employee shall be compensated
as follows:
(a)The Employee shall receive, at reasonable intervals (but not less often than
monthly) and in accordance with such standard policies as may be in effect
immediately prior to the Change in Control of the Company, an annual base salary
in cash equivalent of not less than 12 times the Employee’s highest monthly base
salary for the twelve-month period immediately preceding the month in which the
Change in Control of the Company occurs or, if higher, annual base salary at the
rate in effect immediately prior to the Change in Control of the Company (which
base salary shall be determined prior to any reduction for amounts deferred
under Code Section 401(k) or otherwise, or deducted pursuant to a cafeteria plan
under Code Section 125, subject to adjustment as hereinafter provided in Section
6 (such salary amount as adjusted upward from time to time is hereafter referred
to as the “Annual Base Salary”).
(b)The Employee shall receive fringe benefits at least equal in value to the
highest value of such benefits provided for the Employee at any time during the
180-day period immediately prior to the Change in Control of the Company or, if
more favorable to the Employee, those provided generally at any time during the
Employment Period to any employees of the Company of comparable status and
position to the Employee; and shall be reimbursed, at such intervals and in
accordance with such standard policies that are most favorable to the Employee
that were in effect at any time during the 180-day period immediately prior to
the Change in Control of the Company, for any and all monies advanced in
connection with the Employee’s employment for reasonable and necessary expenses
incurred by the Employee on behalf of the Company, including travel expenses.
(c)The Employee and/or the Employee’s family, as the case may be, shall be
included, to the extent eligible thereunder (which eligibility shall not be
conditioned on the Employee’s salary grade or on any other requirement which
excludes persons of comparable status and position to the Employee unless such
exclusion was in effect for such plan or an equivalent plan at any time during
the 180-day period immediately prior to the Change in Control of the Company),
in any and all plans providing benefits for the Company’s salaried employees of
comparable status and position, including but not limited to group life
insurance, hospitalization, medical, dental, profit sharing and stock bonus
plans; provided, that, (i) in no event shall the aggregate level of benefits
under such plans in which the Employee is included be less than the aggregate
level of benefits under plans of the Company of the type referred to in this
Subsection 5(c) in which the Employee was participating at any time during the
180-day period immediately prior to the Change in Control of the Company and
(ii) in no event shall the aggregate level of benefits under such plans be less
than the aggregate level of benefits under plans of the type referred to in this
Subsection 5(c) provided at any time after the Change in Control of the Company
to any employee of the Company of comparable status and position to the
Employee.
(d)The Employee shall annually be entitled to not less than the amount of paid
vacation and not fewer than the highest number of paid holidays to which the
Employee was entitled annually at any time during the 180-day period immediately
prior to the Change in Control of the Company or such greater amount of paid
vacation and number of paid holidays as may be made available annually to other
employees of the Company of comparable status and position to the Employee at
any time during the Employment Period.
(e)The Employee shall be included in all plans providing additional benefits to
employees of the Company of comparable status and position to the Employee,
including but not limited to deferred compensation, split-dollar life insurance
in certain grandfathered circumstances, stock option, stock appreciation,
restricted stock, performance shares, stock bonus and similar or comparable
plans; provided, that, (i) in no event shall the aggregate level of benefits
under such plans be less than the highest aggregate level of benefits under
plans of the Company of the type referred to in this Subsection 5(e) in which
the Employee was participating at any time during the 180-day period immediately
prior to the Change in Control of the Company; (ii) in no event shall the
aggregate level of benefits under such plans be less than the aggregate levels
of benefits under plans of the type referred to in this Subsection 5(e) provided
at any time after the Change in Control of the Company to any employee of

5

--------------------------------------------------------------------------------




the Company comparable in status and position to the Employee; and (iii) the
Company’s obligation to include the Employee in bonus or incentive compensation
plans shall be determined by Subsection 5(f) hereof.
(f)To assure that the Employee will have an opportunity to earn incentive
compensation after a Change in Control of the Company, the Employee shall be
included in a bonus plan of the Company which shall satisfy the standards
described below (such plan, the “Bonus Plan”). Bonuses under the Bonus Plan
shall be payable with respect to achieving such financial or other goals
reasonably related to the business of the Company as the Company shall establish
(the “Goals”), all of which Goals shall be attainable, prior to the end of the
Employment Period, with approximately the same degree of probability as the most
attainable goals under the Company’s bonus plan or plans as in effect at any
time during the 180-day period immediately prior to the Change in Control of the
Company (whether one or more, the “Company Bonus Plan”) and in view of the
Company’s existing and projected financial and business circumstances applicable
at the time. The amount of the bonus (the “Bonus Amount”) that the Employee is
eligible to earn under the Bonus Plan shall be no less than the amount of the
Employee’s maximum award provided in such Company Bonus Plan (such bonus amount
herein referred to as the “Targeted Bonus”), and in the event the Goals are not
achieved such that the entire Targeted Bonus is not payable, the Bonus Plan
shall provide for a payment of a Bonus Amount equal to a portion of the Targeted
Bonus reasonably related to that portion of the Goals which were achieved.
Payment of the Bonus Amount shall not be affected by any circumstance occurring
subsequent to the end of the Employment Period, including termination of the
Employee’s employment and shall be paid within 2½ months following the end of
the performance period to which it relates.
6.Annual Compensation Adjustments. During the Employment Period, the Board (or
an appropriate committee or delegatee thereof) will consider and appraise, at
least annually, the contributions of the Employee to the Company, and in
accordance with the Company’s practice prior to the Change in Control of the
Company, due consideration shall be given to the upward adjustment of the
Employee’s Annual Base Salary, at least annually, (i) commensurate with
increases generally given to other employees of the Company of comparable status
and position to the Employee, and (ii) as the scope of the Company’s operations
or the Employee’s duties expand.
7.Termination For Cause or Without Good Reason. If there is a Covered
Termination for Cause or due to the Employee’s voluntarily terminating the
Employee’s employment other than for Good Reason (any such terminations to be
subject to the procedures set forth in Section 13 hereof), then the Employee
shall be entitled to receive only Accrued Benefits pursuant to Subsection 9(a)
hereof.
8.Termination Giving Rise to a Termination Payment.
(a)If there is a Covered Termination by the Employee for Good Reason, or by the
Company other than by reason of (i) death, (ii) disability pursuant to Section
12 hereof, or (iii) Cause (any such terminations to be subject to the procedures
set forth in Section 13 hereof), then the Employee shall be entitled to receive,
and the Company shall promptly pay, Accrued Benefits and, in lieu of further
base salary for periods following the Termination Date, as liquidated damages
and additional severance pay and in consideration of the covenant of the
Employee set forth in Subsection 14(a) hereof, the Termination Payment pursuant
to Subsection 9(b) hereof.
(b)If there is a Covered Termination and the Employee is entitled to Accrued
Benefits and the Termination Payment, then the Company shall provide to the
Employee the following additional benefits:
(i)The Employee shall receive, at the expense of the Company, outplacement
services, on an individualized basis at a level of service commensurate with the
Employee’s status and position with the Company immediately prior to the date of
the Change in Control of the Company (or, if higher, immediately prior to the
termination of the Employee’s employment), provided by a nationally recognized
placement firm selected by the Company; provided that the cost to the Company of
such services shall not exceed 10% of the Employee’s Annual Base Salary and that
such outplacement services shall cease no later than December 31 of the second
calendar year following the calendar year in which the Employee’s Separation
from Service occurs.
(ii)Until the earlier of the first anniversary of the Covered Termination or
such time as the Employee has obtained new employment and is covered by benefits
which, in the aggregate with the life benefits in (iii) below, are at least
equal in value to the following benefits and those provided pursuant to (iii)
below, the Employee shall continue to be covered, at the expense of the Company,
by the same or equivalent hospitalization, medical and dental coverage (each, a
“health plan”) as was required hereunder with respect to the Employee
immediately prior to the date the Notice of Termination is given. Such coverage
shall count as COBRA continuation coverage.
(iii)Until the earlier of the first anniversary of the Covered Termination or
such time as the Employee has obtained new employment and is covered by benefits
which, in the aggregate with the health plan benefits in (ii) above, are at
least equal in value to the following benefits and those provided pursuant to
(ii) above, the Employee shall continue to be covered by the same or equivalent
life coverage as was required hereunder with respect to the Employee immediately
prior to the date the Notice of Termination is given. During the first six
months following the Employee’s Separation from Service, the Employee shall pay
the Company for such coverage that is in excess of $50,000 under a group term
life insurance policy. After the end of such six month period, the Company shall
make a

6

--------------------------------------------------------------------------------




cash payment to the Employee equal to the aggregate premiums paid by the
Employee, and thereafter such coverage shall be provided at the expense of the
Company for the remainder of the period.
(iv)The Company shall cause all restrictions on restricted stock awards made to
the Employee to lapse such that the Employee is fully and immediately vested in
the Employee’s restricted stock.
(v)The Company shall cause all stock options granted to the Employee pursuant to
the Company’s stock option plan(s) to be fully vested.
(vi)The Company shall cause all performance plan awards granted to the Employee
pursuant to any long-term incentive plan maintained by the Company to be paid
out at target, as if all performance requirements had been satisfied, on a pro
rata basis based on the completed portion of each award cycle; provided,
however, no payment of plan awards will occur for any award cycle that has been
in effect less than six (6) months. Such payment shall be made at the same time
and with the same interest calculation as the Termination Payment.
9.Payments Upon Termination.
(a)Accrued Benefits. For purposes of this Agreement, the Employee’s “Accrued
Benefits” shall include the following amounts, payable as described herein: (i)
all base salary for the time period ending with the Termination Date; (ii)
reimbursement for any and all monies advanced in connection with the Employee’s
employment for reasonable and necessary expenses incurred by the Employee on
behalf of the Company for the time period ending with the Termination Date;
(iii) any and all other cash earned through the Termination Date and deferred at
the election of the Employee or pursuant to any deferred compensation plan then
in effect (which deferrals shall be paid in accordance with the applicable terms
of such deferred compensation plan); (iv) subject to any deferral election then
in effect, a lump sum payment of the bonus or incentive compensation otherwise
payable to the Employee with respect to the year in which termination occurs
under all bonus or incentive compensation plan or plans in which the Employee is
a participant; and (v) all other payments and benefits to which the Employee (or
in the event of the Employee’s death, the Employee’s surviving spouse or other
beneficiary) may be entitled as compensatory fringe benefits or under the terms
of any benefit plan of the Company, excluding any other severance payments under
any Company severance policy, practice or agreement in effect immediately prior
to the Change in Control of the Company. Payment of Accrued Benefits shall be
made promptly in accordance with the Company’s prevailing practice with respect
to Subsections 9(a)(i) and (ii), pursuant to the terms of the benefit plan or
practice establishing such benefits with respect to Subsections 9(a)(iii) and
(v), and, with respect to Subsection 9(a)(iv), (i) for payments not exempt from
Code Section 409A, as of the same time as the Termination Payment or (ii) for
payments exempt from Code Section 409A, as of the time payments are made to
covered participants generally under such plan.
(b)Termination Payment.
(i)Subject to the limits set forth in Subsection 9(b)(ii) hereof, the
Termination Payment shall be an amount equal to the Employee’s Annual Base
Salary (determined as of the time of the Change in Control of the Company or, if
higher, immediately prior to the date the Notice of Termination is given);
provided, however, that such amount shall not be less than the severance
benefits to which the Employee would have been entitled under the Company’s
severance policies and practices in effect immediately prior to the Change in
Control of the Company. The Termination Payment shall be paid to the Employee in
cash equivalent 10 business days after the Separation from Service, provided
that in the event the Employee’s Termination Date is pursuant to Section 2(b),
the lump sum payment shall be paid 10 business days after the date of the Change
in Control of the Company (as defined without reference to Section 2(b)). Such
lump sum payment shall not be reduced by any present value or similar factor,
and the Employee shall not be required to mitigate the amount of the Termination
Payment by securing other employment or otherwise, nor will such Termination
Payment be reduced by reason of the Employee securing other employment or for
any other reason. The Termination Payment shall be in lieu of, and acceptance by
the Employee of the Termination Payment shall constitute the Employee’s release
of any rights of Employee to, any other severance payments under any Company
severance policy, practice or agreement. The Company shall bear up to $10,000 in
the aggregate of fees and expenses of consultants and/or legal or accounting
advisors engaged by the Employee to advise the Employee as to matters relating
to the computation of benefits due and payable under this Subsection 9(b); the
payment of any such amount shall be made promptly upon submission of the proof
of such expense, but in no event later than December 31 of the second calendar
year following the calendar year in which the Employee’s Separation from Service
occurs.
(ii)Notwithstanding any other provision of this Agreement, if any portion of the
Termination Payment or any other payment under this Agreement, or under any
other agreement with or plan of the Company (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment,” then the Total
Payments to be made to the Employee shall be reduced such that the value of the
aggregate Total Payments that the Employee is entitled to receive shall be One
Dollar ($1) less than the maximum amount which the Employee may receive without
becoming subject to the tax

7

--------------------------------------------------------------------------------




imposed by Code Section 4999 (or any successor provision) or which the Company
may pay without loss of deduction under Code Section 280G(a) (or any successor
provision). For purposes of this Agreement, the terms “excess parachute payment”
and “parachute payments” shall have the meanings assigned to them in Code
Section 280G (or any successor provision), and such “parachute payments” shall
be valued as provided therein. Present value for purposes of this Agreement
shall be calculated in accordance with Code Section 1274(b)(2) (or any successor
provision). Within 40 days following a Covered Termination or notice by the
Company to the Employee of its belief that there is a payment or benefit due the
Employee which will result in an excess parachute payment as defined in Code
Section 280G (or any successor provision), the Employee and the Company, at the
Company’s expense, shall obtain the opinion (which need not be unqualified) of
nationally recognized tax counsel (“National Tax Counsel”) selected by the
Company’s independent auditors and reasonably acceptable to the Employee (which
may be regular outside counsel to the Company), which opinion sets forth (A) the
amount of the Base Period Income, (B) the amount and present value of Total
Payments and (C) the amount and present value of any excess parachute payments
determined without regard to the limitations of this Subsection 9(b)(ii). As
used in this Subsection 9(b)(ii), the term “Base Period Income” means an amount
equal to the Employee’s “annualized includable compensation for the base period”
as defined in Code Section 280G(d)(l). For purposes of such opinion, the value
of any noncash benefits or any deferred payment or benefit shall be determined
by the Company’s independent auditors in accordance with the principles of Code
Sections 280G(d)(3) and (4) (or any successor provisions), which determination
shall be evidenced in a certificate of such auditors addressed to the Company
and the Employee. The opinion of National Tax Counsel shall be addressed to the
Company and the Employee and shall be binding upon the Company and the Employee.
If such National Tax Counsel opinion determines that there would be an excess
parachute payment, the Termination Payment hereunder or any other payment or
benefit determined by such counsel to be includable in Total Payments shall be
reduced or eliminated as specified by the Employee in writing delivered to the
Company within 30 days of his receipt of such opinion or, if the Employee fails
to so notify the Company, then as the Company shall reasonably determine, so
that under the bases of calculations set forth in such opinion there will be no
excess parachute payment. If such National Tax Counsel so requests in connection
with the opinion required by this Section, the Employee and the Company shall
obtain, at the Company’s expense, and the National Tax Counsel may rely on, the
advice of a firm of recognized executive compensation consultants as to the
reasonableness of any item of compensation to be received by the Employee solely
with respect to its status under Code Section 280G and the regulations
thereunder. The reduction of the amounts payable under this paragraph, if
applicable, shall be made by reducing the following payments and benefits in the
following order: (A) any Termination Payment, (B) any acceleration of equity
awards under any applicable plan or program of the Company, (C) any payment or
benefit under the SERP, (D) any non-cash compensation payable upon the
termination of an Employee and (E) any Accrued Benefits.
(iii)If, notwithstanding the provisions of Subsection (ii) of this Subsection
9(b) it is ultimately determined by a court or pursuant to a final determination
by the Internal Revenue Service that any portion of Total Payments is subject to
the tax (the “Excise Tax”) imposed by Code Section 4999 (or any successor
provision), the Company shall pay to the Employee an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Employee after
deduction of any Excise Tax and any interest charges or penalties in respect of
the imposition of such Excise Tax (but not any federal, state or local income
tax) on the Total Payments, and any federal, state and local income tax and
Excise Tax upon the payment provided for by this Subsection (iii), shall be
equal to the Total Payments. For purposes of determining the amount of the
Gross-Up Payment, the Employee shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rates of taxation in the state and locality of the Employee’s
domicile for income tax purposes on the date the Gross-Up Payment is made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes. The Gross-Up Payment shall be paid
promptly following the date of the final determination by a court or the
Internal Revenue Service, but no later than the end of the calendar year
following the year in which the Employee remits the Excise Tax to the Internal
Revenue Service.
(iv)The Company agrees to bear all costs associated with, and to indemnify and
hold harmless, the National Tax Counsel of and from any and all claims, damages,
and expenses resulting from or relating to its determinations pursuant to this
Subsection 9(b), except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of such firm.

8

--------------------------------------------------------------------------------




10.Death.
(a)Except as provided in Section 10(b) hereof, in the event of a Covered
Termination due to the Employee’s death, the Employee’s estate, heirs and
beneficiaries shall receive all the Employee’s Accrued Benefits through the
Termination Date.
(b)In the event the Employee dies after a Notice of Termination is given (i) by
the Company or (ii) by the Employee for Good Reason, the Employee’s estate,
heirs and beneficiaries shall be entitled to the benefits described in
Subsection 10(a) hereof and, subject to the provisions of this Agreement, to
such Termination Payment as the Employee would have been entitled to had the
Employee lived. For purposes of this Subsection 10(b), the Termination Date
shall be the earlier of 30 days following the giving of the Notice of
Termination, subject to extension pursuant to Subsection 1(p) hereof, or one day
prior to the end of the Employment Period. The benefit shall be paid 10 business
days after the Termination Date, without interest.
11.Retirement. If, during the Employment Period, the Employee and the Company
shall execute an agreement providing for the early retirement of the Employee
from the Company, or the Employee shall otherwise give notice that he is
voluntarily choosing to retire early from the Company, the Employee shall
receive Accrued Benefits through the Termination Date; provided, that if the
Employee’s employment is terminated by the Employee for Good Reason or by the
Company other than by reason of death, disability or Cause and the Employee
also, in connection with such termination, elects voluntary early retirement,
the Employee shall also be entitled to receive a Termination Payment pursuant to
Subsection 8(a) hereof.
12.Termination for Disability. If, during the Employment Period, as a result of
the Employee’s disability due to physical or mental illness or injury
(regardless of whether such illness or injury is job-related), the Employee
shall have been absent from the Employee’s duties hereunder on a full-time basis
for a period of six consecutive months and, within 30 days after the Company
notifies the Employee in writing that it intends to terminate the Employee’s
employment (which notice shall not constitute the Notice of Termination
contemplated below), the Employee shall not have returned to the performance of
the Employee’s duties hereunder on a full-time basis, the Company may terminate
the Employee’s employment for purposes of this Agreement pursuant to a Notice of
Termination given in accordance with Section 13 hereof. If the Employee’s
employment is terminated on account of the Employee’s disability in accordance
with this Section, the Employee shall receive Accrued Benefits in accordance
with Subsection 9(a) hereof and shall remain eligible for all benefits provided
by any long term disability programs of the Company in effect at the time of
such termination.
13.Termination Notice and Procedure. Any Covered Termination by the Company or
the Employee (other than a termination of the Employee’s employment that is a
Covered Termination by virtue of Subsection 2(b) hereof) shall be communicated
by a written notice of termination (“Notice of Termination”) to the Employee, if
such Notice is given by the Company, and to the Company, if such Notice is given
by the Employee, all in accordance with the following procedures and those set
forth in Section 24 hereof:
(a)If such termination is for disability, Cause or Good Reason, the Notice of
Termination shall indicate in reasonable detail the facts and circumstances
alleged to provide a basis for such termination.
(b)Any Notice of Termination by the Company shall have been approved, prior to
the giving thereof to the Employee, by a resolution duly adopted by a majority
of the directors of the Company (or any successor corporation) then in office.
(c)If the Notice is given by the Employee for Good Reason, the Employee may
cease performing the Employee’s duties hereunder on or after the date 15 days
after the delivery of Notice of Termination and shall in any event cease
employment on the Termination Date. If the Notice is given by the Company, then
the Employee may cease performing the Employee’s duties hereunder on the date of
receipt of the Notice of Termination, subject to the Employee’s rights
hereunder.
(d)The Employee shall have 30 days, or such longer period as the Company may
determine to be appropriate, to cure any conduct or act, if curable, alleged to
provide grounds for termination of the Employee’s employment for Cause under
this Agreement pursuant to Subsection 1(f) (iii) hereof.
(e)The recipient of any Notice of Termination shall personally deliver or mail
in accordance with Section 23 hereof written notice of any dispute relating to
such Notice of Termination to the party giving such Notice within 15 days after
receipt thereof; provided, however, that if the Employee’s conduct or act
alleged to provide grounds for termination by the Company for Cause is curable,
then such period shall be thirty days. After the expiration of such period, the
contents of the Notice of Termination shall become final and not subject to
dispute.
14.Further Obligations of the Employee.
(a)Competition. The Employee agrees that, in the event of any Covered
Termination where the Employee is entitled to Accrued Benefits and the
Termination Payment, the Employee shall not, for a period expiring one year
after the Termination Date, without the prior written approval of Alliant’s
Chief Executive Officer or his designee, participate in the management of, be
employed by or own any business enterprise at a location within the Company’s
service territory (defined as the regulated service territory as authorized by
the appropriate state agencies regulating utilities with jurisdiction over
Alliant utility subsidiaries) that engages in substantial competition with the
Company or its subsidiaries, where such enterprise’s revenues from producing,
selling, and distributing energy and providing energy-related services to its
customers, amount to 10% or more of such enterprise’s net revenues and sales for
its most recently completed fiscal year; provided, however, that nothing in this
Subsection 14(a) shall prohibit the Employee from owning stock or other
securities of a competitor amounting to less than five percent of the
outstanding capital stock of such competitor.

9

--------------------------------------------------------------------------------




(b)Confidentiality. During the Employee’s employment by the Company and for a
period of five (5) years thereafter, the Employee shall hold in confidence and
not directly or indirectly disclose or use or copy or make lists of any
confidential information or proprietary data of the Company (including that of
the Company), except to the extent authorized in writing by the Board or
required by any court or administrative agency, other than to an employee of the
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Employee of duties as an employee of the
Company. Confidential information shall not include any information known
generally to the public or any information of a type not otherwise considered
confidential by persons engaged in the same business or a business similar to
that of the Company. All records, files, documents and materials, or copies
thereof, relating to the business of the Company which the Employee shall
prepare, or use, or come into contact with, shall be and remain the sole
property of the Company and shall be promptly returned to the Company upon
termination of employment with the Company.
15.Expenses and Interest. If, after a Change in Control of the Company, (i) a
dispute arises with respect to the enforcement of the Employee’s rights under
this Agreement or (ii) any legal or arbitration proceeding shall be brought to
enforce or interpret any provision contained herein or to recover damages for
breach hereof, in either case so long as, and to the extent that, the Employee
prevails in such proceeding, the Employee shall recover from the Company the
reasonable attorneys’ fees and necessary costs and disbursements incurred as a
result of the dispute, legal or arbitration proceeding as to which the Employee
has prevailed (“Expenses”), and prejudgment interest on any money judgment or
arbitration award obtained by the Employee calculated at the rate of interest
announced by U.S. Bank Milwaukee, N. A., Milwaukee, Wisconsin, from time to time
at its prime or base lending rate from the date that payments to him or her
should have been made under this Agreement. Any dispute as to the reasonableness
of the Expenses incurred, or the extent to which the Employee has prevailed,
shall be resolved by the presiding officer (arbitrator or judge) in the forum in
which the substantive issues are finally resolved. Any such payment shall be
made promptly following the date of the final determination, but no later than
the end of the calendar year following the year in which the Employee incurs the
expense.
16.Payment Obligations Absolute. The Company’s obligation during and after the
Employment Period to pay the Employee the amounts and to make the benefit and
other arrangements provided herein shall be absolute and unconditional and shall
not be affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which the Company may have
against him or anyone else. Except as provided in Section 15 of this Agreement,
all amounts payable by the Company hereunder shall be paid without notice or
demand. Each and every payment made hereunder by the Company shall be final, and
the Company will not seek to recover all or any part of such payment from the
Employee, or from whomsoever may be entitled thereto, for any reason whatsoever.
17.Successors.
(a)If Alliant sells, assigns or transfers all or substantially all of its
business and assets to any Person or if Alliant merges into or consolidates or
otherwise combines (where Alliant does not survive such combination) with any
Person (any such event, a “Sale of Business”), then Alliant shall assign all of
its right, title and interest in this Agreement as of the date of such event to
such Person, and Alliant shall cause such Person, by written agreement in form
and substance reasonably satisfactory to the Employee, to expressly assume and
agree to perform from and after the date of such assignment all of the terms,
conditions and provisions imposed by this Agreement upon the Company. Failure of
Alliant to obtain such agreement prior to the effective date of such Sale of
Business shall be a breach of this Agreement constituting “Good Reason”
hereunder, except that for purposes of implementing the foregoing the date upon
which such Sale of Business becomes effective shall be deemed the Termination
Date. In case of such assignment by Alliant and of assumption and agreement by
such Person, as used in this Agreement, “Company” shall thereafter mean such
Person which executes and delivers the agreement provided for in this Section 17
or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law, and this Agreement shall inure to the benefit of,
and be enforceable by, such Person. The Employee shall, in the Employee’s
discretion, be entitled to proceed against any or all of such Persons, any
Person which theretofore was such a successor to Alliant and the Company (as so
defined) in any action to enforce any rights of the Employee hereunder. Except
as provided in this Subsection, this Agreement shall not be assignable by
Alliant. This Agreement shall not be terminated by the voluntary or involuntary
dissolution of Alliant.
(b)This Agreement and all rights of the Employee shall inure to the benefit of
and be enforceable by the Employee’s personal or legal representatives,
executors, administrators, heirs and beneficiaries. All amounts payable to the
Employee under Sections 7, 8, 9, 10, 11, 12 and 15 hereof if the Employee had
lived shall be paid, in the event of the Employee’s death, to the Employee’s
estate, heirs and representatives; provided, however, that the foregoing shall
not be construed to modify any terms of any benefit plan of the Company, as such
terms are in effect on the date of the Change in Control of the Company, that
expressly govern benefits under such plan in the event of the Employee’s death.
18.Severability. The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.
19.Contents of Agreement; Waiver of Rights; Amendment. This Agreement sets forth
the entire understanding between the parties hereto with respect to the subject
matter hereof and shall supersede in all respects, and the Employee hereby
waives all rights under, any prior or other agreement or understanding between
the parties with respect to such subject matter, including, but not limited to
the Key Executive Employment and Severance Agreement dated ____________. This
Agreement may not be amended or modified at any time except by written
instrument executed by Alliant and the Employee.

10

--------------------------------------------------------------------------------




20.Withholding. The Company shall be entitled to withhold from amounts to be
paid to the Employee hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold; provided,
that the amount so withheld shall not exceed the minimum amount required to be
withheld by law. The Company shall be entitled to rely on an opinion of the
National Tax Counsel if any question as to the amount or requirement of any such
withholding shall arise. In addition, if prior to the date of payment of the
Termination Payment hereunder, the Federal Insurance Contributions Act (FICA)
tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2), where applicable,
becomes due, the Company may provide for an immediate payment of the amount
needed to pay the Employee’s portion of such tax (plus taxes thereon) and the
Termination Payment shall be reduced accordingly.
21.Additional Section 409A Provisions.
(a)If an amount or the value of a benefit under this Agreement is required to be
included in an Employee’s income prior to the date such amount is actually
distributed or benefit provided as a result of the failure of this Agreement (or
any other arrangement required to be aggregated with this Agreement under Code
Section 409A) to comply with Code Section 409A, then the Employee shall receive
a distribution, in a lump sum, within 90 days after the date it is finally
determined that the Agreement fails to meet the requirements of Code Section
409A; such distribution shall equal the amount required to be included in the
Employee’s income as a result of such failure and shall reduce the amount of
payments or benefits otherwise due hereunder.
(b)If any payment or the provision of any benefit required under the terms of
this Agreement would jeopardize the ability of the Company to continue as a
going concern, the Company shall not be required to make such payment or provide
such benefit; rather, the payment or benefit shall be delayed until the first
date that making the payment or benefit does not jeopardize the ability of the
Company to continue as a going concern.
(c)If any payment or benefit due pursuant to this Agreement would violate the
terms of Section 16(b) of the Securities Exchange Act of 1934 or other Federal
securities laws, or any other applicable law, then the payment or the provision
of the benefit shall be delayed until the earliest date on which making such
payment or providing such benefit would not violate such law.
(d)The Company and the Employee intend the terms of this Agreement to be in
compliance with Code Section 409A. The Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit, including
but not limited to consequences related to Code Section 409A. To the maximum
extent permissible, any ambiguous terms of this Agreement shall be interpreted
in a manner which avoids a violation of Code Section 409A.
(e)The Employee acknowledges that to avoid an additional tax on payments that
may be payable or benefits that may be provided under this Agreement and that
constitute deferred compensation that is not exempt from Code Section 409A, the
Employee must make a reasonable, good faith effort to collect any payment or
benefit to which the Employee believes the Employee is entitled hereunder no
later than 90 days after the latest date upon which the payment could have been
made or benefit provided under this Agreement, and if not paid or provided, must
take further enforcement measures within 180 days after such latest date.
22.Certain Rules of Construction. No party shall be considered as being
responsible for the drafting of this Agreement for the purpose of applying any
rule construing ambiguities against the drafter or otherwise. No draft of this
Agreement shall be taken into account in construing this Agreement. Any
provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Employee and an
authorized representative of the Company.
23.Resolution of Disputes. Any dispute arising out of this Agreement shall, at
the Employee’s election, be determined by arbitration under the rules of the
American Arbitration Association then in effect (in which case both parties
shall be bound by the arbitration award) or by litigation. Whether the dispute
is to be settled by arbitration or litigation, the venue for the arbitration or
litigation shall be Madison, Wisconsin or, at the Employee’s election, if the
Employee is not then residing or working in the Madison, Wisconsin metropolitan
area, in the judicial district encompassing the city in which the Employee
resides; provided, that, if the Employee is not then residing in the United
States, the election of the Employee with respect to such venue shall be either
Madison, Wisconsin, or in the judicial district encompassing that city in the
United States among the thirty cities having the largest population (as
determined by the most recent United States Census data available at the
Termination Date) which is closest to the Employee’s residence. The parties
consent to personal jurisdiction in each trial court in the selected venue
having subject matter jurisdiction notwithstanding their residence or situs, and
each party irrevocably consents to service of process in the manner provided
hereunder for the giving of notices.
24.Notice. Notices given pursuant to this Agreement shall be in writing and,
except as otherwise provided by Subsection 13(d) hereof, shall be deemed given
when actually received by the Employee or actually received by Alliant’s
Corporate Secretary or any officer of Alliant other than the Employee. If
mailed, such notices shall be mailed by United States registered or certified
mail, return receipt requested, addressee only, postage prepaid, if to the
Company, to Alliant Energy Corporation, Attention: Corporate Secretary, 4902
North Biltmore Lane, Suite 1000, Madison, Wisconsin 53718-2148, or if to the
Employee, at the address set forth below the Employee’s signature to this
Agreement, or to such other address as the party to be notified shall have
theretofore given to the other party in writing.

11

--------------------------------------------------------------------------------




25.No Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.
26.Headings. The headings herein contained are for reference only and shall not
affect the meaning or interpretation of any provision of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


ALLIANT ENERGY CORPORATION




By:    ____________________________________________________


Its:____________________________________________






Attest:_____________________________________________


Its:____________________________________________






EMPLOYEE:




____________________________________________


Address:    ________________________________________


________________________________________





12